ACCEPTED
                                                                             04-14-00564-CV
                                                                  FOURTH COURT OF APPEALS
                                                                       SAN ANTONIO, TEXAS
                                                                       2/12/2015 10:35:40 AM
                                                                               KEITH HOTTLE

                        NO. 04-14-00564-CV
                                                                                      CLERK



                      IN THE COURT OF APPEALS
                     FOURTH DISTRICT OF TEXAS                 FILED IN
                                                       4th COURT OF APPEALS
                         SAN ANTONIO, TEXAS             SAN ANTONIO, TEXAS
                                                      02/12/2015 10:35:40 AM
                                                         KEITH E. HOTTLE
        IN THE ESTATE OF WADE R. BEDELL, JR.,       DECEASED   Clerk




           NOTICE OF APPEARANCE OF CO-COUNSEL
               FOR APPELLEE ROBYN ZALEWA


     The undersigned attorney, Robinson C. Ramsey (State Bar No.

16523700), LANGLEY & BANACK, INC., Trinity Plaza II, Suite 900, 745 E.

Mulberry, San Antonio, Texas 78212, telephone number (210) 736-6600,

fax number (210) 735-6889; email rramsey@langleybanack.com, files his

notice of appearance as co-counsel with James W. Carter IV (State Bar No.

24006333), LANGLEY & BANACK, INC., Trinity Plaza II, Suite 900, 745 E.

Mulberry, San Antonio, Texas 78212, telephone number (210) 736-6600,

fax number (210) 735-6889; email jcarter@langleybanack.com, for

Appellee Robyn Zalewa in the above entitled and numbered cause.

                                 Respectfully submitted,

                                 /s/ Robinson C. Ramsey
                                 ROBINSON C. RAMSEY
                                 State Bar No. 16523700
                                 Email: rramsey@langleybanack.com
                                 JAMES W. CARTER, IV
                                 State Bar No. 24006333
                                 Email: jcarter@langleybanack.com
                                    1
                                      LANGLEY & BANACK, INC.
                                      Trinity Plaza II, Suite 900
                                      745 E. Mulberry Avenue
                                      San Antonio, Texas 78212
                                      Telephone: 210. 736.6600
                                      Telecopier: 210. 735.6889

                                      ATTORNEYS FOR APPELLEE
                                      ROBYN ZALEWA

                      CERTIFICATE OF SERVICE

      A true and correct copy of the foregoing document was served upon
the following counsel for Appellant:

John D. Wennermark
State Bar No. 21177000
Email: johnwennermark@hotmail.com
1924 N. Main Avenue
San Antonio, Texas 78212
Telephone: 210.226.6262
Telecopier: 210.225.1351

on this 12th day of February, 2015.

                                      /s/ Robinson C. Ramsey
                                      ROBINSON C. RAMSEY




                                        2